PER CURIAM.
The court below found upon a disputed question of fact that the defendant promised to pay the plaintiff the sum of $3 per week for the care and maintenance of defendant’s infant son. This sum evidently included clothes, as well as food and care. It also appears, and is not substantially contradicted, that at various times the defendant has furnished clothes and money amounting to $70 or $80.
The judgment will be reversed, and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff will stipulate, within five days after service of a copy of the order entered herein and *256notice of entry thereof, to reduce the judgment to $310, in which event the judgment, as modified, is affirmed, without costs of this appeal to either party.